Opinion issued March 4, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-13-00720-CV
                           ———————————
  IN RE MEMORIAL HERMANN HOSPITAL SYSTEM, MEMORIAL
   HERMANN PHYSICIAN NETWORK, MICHAEL MACRIS, M.D.,
  MICHAEL MACRIS, M.D., P.A., AND KEITH ALEXANDER, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On August 21, 2013, relators, Memorial Hermann Hospital System,

Memorial Hermann Physician Network, Michael Macris, M.D., Michael Macris,

M.D., P.A., and Keith Alexander, filed a petition for writ of mandamus, seeking to
compel the trial court to vacate its July 29, 2013 order on plaintiffs’ motion to

compel.1

      We deny the petition for writ of mandamus and lift the stay order entered on

August 22, 2013.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




1
      The underlying case is Miguel A. Gomez, III, M.D., and Miguel A. Gomez, M.D.,
      P.A. v. Memorial Hermann Hospital System, Memorial Hermann Physician
      Network, Michael P. Macris, M.D., Michael P. Macris, M.D., P.A., and Keith
      Alexander, No. 2012-53962, in the 333rd District Court of Harris County, Texas,
      the Honorable Joseph “Tad” Halbach, Jr. presiding.

                                         2